 

 

 

 

 

 

February 16, 2007

Mr. Paul Butler

65 Shornecliff Rd

Newton, MA 02458

Dear Paul,

I am pleased to offer you the position of Vice President, Worldwide Sales with
Network Engines, Inc. In this position, you will report directly to Greg
Shortell, President and CEO.

Your base salary will be $5,000 paid on a bi-weekly basis. In addition, you will
be eligible for an Incentive Compensation Plan that will be targeted at $140,000
per year upon achievement of the plan.

Network Engines offers health, dental, life and disability insurance for those
employees and their families who are insurable under the standard terms and
conditions of the insurance underwriters used by the Company. We reserve the
right to add, delete or modify benefits in the future. A summary of our current
benefits, including vacation and holidays, is enclosed with this letter.

Subject to the approval of our Board of Directors, you will be granted an option
to purchase 150,000 shares of Network Engines, Inc. common stock subject to the
terms and conditions of Network Engines' 1999 Stock Incentive Plan (the "Plan").
The exercise price will be determined by the Board of Directors. The options are
expected to vest 25% of the original number of shares on the first anniversary
of your employment date and an additional 6.25% of the original number of shares
at the end of each successive full three-month period following the first
anniversary of your employment date until the fourth anniversary of the
employment date. The option will be evidenced by a separate option agreement
embodying these terms. While this paragraph describes your option grant, the
grant will at all times be subject to the terms of the Plan. Neither the grant
of this option nor the option period should be construed as implying any
specific length of employment.

In the event you are asked to resign from the Company for reasons other than
"cause" (as typically defined in such agreements), you will be entitled to six
months of salary (without bonus) payable in due course over the subsequent six
months from the date of termination, in accordance with Company payroll
practices.

The above offer is contingent upon your signing the enclosed standard Network
Engines' Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement. This letter shall not be construed as an agreement, express or
implied, to employ you for any stated term, and does not alter the at-will
nature of employment at Network Engines. This letter supersedes all prior
understanding, whether written or oral, relating to the terms of your
employment.

Additionally, federal law requires that you provide us with legal
identification, and if applicable, right to work documents, within three (3)
days of your date of hire. Please bring these documents with you on your first
day of work. Attached is the list of documents you may use for this purpose.

Network Engines maintains a smoke-free, drug-free workplace policy and supports
equal employment opportunities for all of its employees.

This offer will expire at 5:00 p.m. on February 20, 2007. Please indicate your
acceptance of this offer by signing and returning this letter.

Paul, we are looking forward to having you join us and believe you can make a
significant contribution to the growth and success of Network Engines.

Sincerely,

 

Carol Walsh

Manager, Human Resources

 

 

ACCEPTED BY: _____/s/ Paul D. Butler_________________ DATE: __2/26/07___________

Paul D. Butler

START DATE: ____2/26/07_